Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 02 Mar 2022 amends Claims 1, 7-10, 14, and 17-19; cancels Claims 6 and 16; thereby providing claim 1-5, 7-15, and 17-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2015/0264348) in view of Lee (US 2020/0112729).
	For claim 1, Zou discloses a method for video decoding in a decoder, comprising: 
	decoding coding information for a current block, the coding information indicating that the current block is coded in a string copy mode ([0122] matching_string_length_minus1 plus 1 indicates the matching string run); 
	determining a string vector (SV) and the string length of the current string in the current block based on the coding information ([0114] When the string in the current CU has a matching string in the previously coded reconstructed area, two syntaxes are entropy coded, one of which is called matching string offset herein, denoting the relative distance between the current string and the reference string, and one of which is called matching string run herein, denotes the matching length), 
	the string length being N3 times L, N3 and L being positive integers, and L being larger than 1 ([0123] if matching_string_length_minus1 is smaller than 8, a syntax element smaller_than.sub.--8_flag is set equal to 1, and three bits fixed length coded matching_string_length_minus1 is coded. In this case, length is 6, N3 is 3 and L is 2); and 
	reconstructing the current string based on the SV and the string length of the current string ([0423] Based on the first syntax element and the second syntax element, video decoder 30 locates a plurality of luma samples (154) and locates a plurality of chroma samples (156). Video decoder 30 copies the plurality of luma samples and the plurality of chroma samples to decode the current block (158). Video decoder 30 reconstructs the current block using the plurality of luma samples and the plurality of chroma samples.). 
	Zou does not expressly disclose the coding information including a syntax element indicating a string length of a current string in the current block; wherein a coded value of the syntax element indicates the string length divided by L.
Lee teaches the coding information including a syntax element indicating a string length of a current string in the current block; wherein a coded value of the syntax element indicates the string length divided by L ([0181] The string length information (for example, dic_pred_length_minus2 and dic_pred_length_minus1) may be encoded with a value (string_len_div_width) divided by the width of the current block and the remaining value (string_len_refine). In this case, the video decoding apparatus may receive the string_len_div_width and string_len_refine from the video encoding apparatus, and derive the string length information as shown in the following Equation 1. 
String length information=string_len_div_width*width+string_len_refine  [Equation 1]).
It would be obvious to a person with ordinary skill in the art to combine the strength length syntax teachings fo Lee with the teachings of Zou to provide the predictable benefit improve coding efficiency.
	For claim 2, Zou discloses the method of claim 1, wherein the current block is a luma block and L is 4 ([0422] when the current block has a 4:2:2 or 4:2:0 chroma sub-sampling format, the plurality of luma samples may include more (e.g. twice or four-times more) samples as the corresponding plurality of chroma samples.).
	For claim 3, Zou discloses the method of claim 1, wherein the current block is a chroma block; a chroma subsampling format is 4:2:0 indicating that the chroma block has half a height and half a width of a corresponding luma block; L is 2 based on the chroma block being coded jointly with the corresponding luma block; and L is 4 based on the chroma block being coded separately from the corresponding luma block ([0422] when the current block has a 4:2:2 or 4:2:0 chroma sub-sampling format, the plurality of luma samples may include more (e.g. twice or four-times more) samples as the corresponding plurality of chroma samples.). 
	For claim 4, Zou discloses the method of claim 1, wherein the current block includes one or more strings that has the current string; the current block further includes escape samples outside of the one or more strings; and a number of the escape samples is one or a multiple of L ([0145] i. Indication of whether the current iteration is a sequential of (matching) pixels or an unmatched pixel (escape pixel).). 
	For claim 5, Zou discloses the method of claim 4, wherein a number of escape samples in a same row of the current block is one or a multiple of L ([0145] i. Indication of whether the current iteration is a sequential of (matching) pixels or an unmatched pixel (escape pixel)).  
	 For claim 7, Zou discloses the method of claim 6, wherein the coded value of the syntax element is an integer in a range from 1 to (M1/L-1), M1 being a number of samples in the current block ([0376] At the encoder (e.g. video encoder 20), hash value for each pixel may be calculated as a simple concatenation of the most significant bits (MSBs), equally distributed to three samples. The number of the bits (nBitHash) for a hash value may be defined as part of the configuration. The number of the MSBs of each sample of the i-th (i is from 0 through 2) component is derived as follows: (nBitHash+2-i)/3. It may be possible to concatenate the three components and calculate the hash value with a 16-bit CRC by a bit polynomial of 0xA02B.). 
	For claim 8, Zou discloses the method of claim 6, wherein the decoding the coding information further includes decoding the syntax element; and the determining the string length further includes determining the string length to be the coded value of the syntax element multiplied by L ([0247] ii. Alternatively, M can any number as long as the matching string covers a number N of pixels which is similar to the number of pixels accessed during 4.times.4 Intra BC. [0248] c. Alternatively, the minimum length of runs for 1D coded pixel strings is not constrained; instead, the number of 1D coded pixel strings within one block (CU) is constrained to be not larger than a given number of L, namely the maximum number of runs. In one example L is equal to 4, in another example, L is equal to 2. In another example, L is equal to 8. L may be other integer numbers as well. [0249] i. Alternatively or additionally, for a CU with a size larger than 8.times.8 (assuming the CU is 8*d.times.8*d, where d is a scale factor)). 
	For claim 9, Zou discloses the method of claim 1, wherein the decoding the coding information further includes decoding a syntax element that indicates a resolution used for the SV ([0425] For example, for 4:2:2 video data, video decoder 30 may scale an x-component of a 2D displacement vector identified from the first syntax element, or for 4:2:0 video data, video decoder 30 may scale both an x-component and a y-component of a 2D displacement vector identified by the first syntax element.). 
	For claim 10, Zou discloses the method of claim 9, wherein the syntax element has 1 bit indicating that the resolution for the SV is one of (i) 1-sample and (ii) 4-sample; and based on the resolution for the SV being 4-sample, the determining the SV further includes: determining an intermediate SV from the coding information; and determining the SV to be the intermediate SV multiplied by 4 ([0425] In instances where the encoded video data includes 4:4:4 chroma sub-sampled video data, video decoder 30 may locate the plurality of samples using the same 2D displacement vector or offset used to locate the luma samples. In instances where the encoded video data includes 4:2:2 or 4:2:0 chroma sub-sampled video data, video decoder 30 may scale the 2D displacement vector or offset appropriately. For example, for 4:2:2 video data, video decoder 30 may scale an x-component of a 2D displacement vector identified from the first syntax element, or for 4:2:0 video data, video decoder 30 may scale both an x-component and a y-component of a 2D displacement vector identified by the first syntax element. Video decoder 30 may similarly scale a run length identified by the second syntax element. In some instances, video decoder 30 may interpolate chroma samples such that the chroma block includes the same number of samples as the corresponding luma block.). 
	For claim 11, Zou discloses the method of claim 1, wherein the current block includes a plurality of strings that has the current string and a last string length off last string that is to be coded in the plurality of strings is not signaled ([0408] Based on a location of the current pixel and the number of reference pixels identified by the second syntax element, video decoder 30 may identify a last pixel in a row of the current block, and for the last pixel in the first row of the current block, copy a luma value of a first corresponding reference pixel.). 
	For claim 12, Zou discloses the method of claim 11, wherein the last string length is determined, based on (i) a number of samples in the current block and (ii) one or more string lengths of one or more remaining strings in the plurality of strings ([0180] In addition, the offset predictors in the set may be inserted in a way that the offset predictors are different from each other. Therefore, pruning can be done by comparing the latest coded/derived offset with the ones already present in the set. If the latest coded/derived offset is not the same as any present offset, then the latest coded/derived offset may be inserted as the last one on the coded offset and first in first out mechanism can pop out an early inserted one if the set contains already N number of entries (here N can be e.g., equal to 8). When the latest coded/derived offset is the same as an existing offset, then the latest coded/derived offset is either not inserted or still inserted at the end. If inserted, the other offset that is the same as the latest coded/derived offset may be removed, and the other offsets in the set may be shifted sequentially to fill in the emptied slot. The index to the offset predictor set, however can be arranged in a way that a smaller index corresponds to a later entry in the offset predictor set.). 
	For claim 13, Zou discloses the method of claim 11, wherein the coding information includes a flag indicating whether the current string is the last string ([0120] The offset predictors are maintained and updated to be the last decoded string offsets once a block with 1D dictionary mode is decoded. The predictor set is reset to 0 for any offset predictor when a CU is coded using traditional HEVC mode. If the current matching string offset is equal to one of the offset predictors, matching_string_offset_use_recent.sub.--8_flag is set to 1, and matching_string_offset_recent.sub.--8_idx is coded to indicate the chosen predictor index. Otherwise, matching_string_offset_use_recent.sub.--8_flag is set to 0, and the matching string offset is coded.).  
	For claims 14, 15, and 17-20, Zou discloses the claimed limitations as discussed for corresponding limitations in claims 1-5 and 7-13.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIN; Tao et al.	US 20180242023 A1	Image Coding and Decoding Method and Device
IMAGE PROCESSING DEVICE AND COMPUTER STORAGE MEDIUM
LEE; Bae Keun et al.	US 20170295376 A1	METHOD AND APPARATUS FOR PROCESSING VIDEO SIGNAL
LIN; Tao et al.	US 20170054988 A1	Methods and Devices for Coding or Decoding Image
Sato, Masashi  et al.	US 20030215094 A1	Coding process method and coding process device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485